DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 03/25/2021.	
3.	Claims 1-4, 7-22 are pending. Claims 1-4, 7-10 are under examination on the merits. Claims 1, 4, 10-11, 15 are amended. Claims 5-6 are  previously cancelled.  Claims 11-22 are withdrawn to a non-elected invention from further consideration.  
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant’s arguments with respect to claims 1-4, 7-10 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. It is noted the definition of R1, and R2  in claim 1 are interpreted in the light of the instant specification (i.e. for example R1 definition is C5-C30 alkyl, cyclic alkyl, alkenyl or alkynyl group are substituted or unsubstituted linear or branched).
 
Information Disclosure Statement
6.	The information disclosure statements submitted on 11/12/2020, 12/28/2020 (2), 03/30/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statements.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-4, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Che et al. (CN 103288672; machine translation; hereinafter “Che”) in view of Zielinski et al. (Synthesis of new quaternary ammonium salts organophilization of fillers for polymeric nanocomposites, Zakl. Technol. Org., Wydz. Chem., Politech. Wroclawska, Wroclaw, Pol.  Chemik (2007, 60(7/8), cited in IDS; hereinafter “Zielinski”). 

Regarding claims 1-4,7-9: Che teaches a compound according to formula I as set forth., wherein a process for preparation of dendritic quaternary ammonium salt surfactant is disclosed. The process comprises Michael addition of  N,N-dimethyl-1,3-propanediamine with excessive Me acrylate, then amidation with N,N-dimethyl-1,3-propanediamine, further N-alkylation with bromododecane to get the product. The obtained surfactant can be used in daily chem., water treatment, paper making and oil field development, and has excellent performance, wherein R11 is C12 alky-NH-(CH2)3, R2 is H, X is NH, R3 is (CH2)2, Y is –N+R4R5R6, R4 and R5 are CH3, and R6 is C12 alkyl. Che does not expressly teach R6 is C1-C10 alkyl group.


    PNG
    media_image1.png
    722
    515
    media_image1.png
    Greyscale

However, Zielinski teaches a compound according to formula I (Page 6, Scheme 1), wherein R is N-octadecyl, R2 is -CH2, X is either NH or O, R3 is -CH2-CH2,when X is NH, R3 is (CH2)2, Y is N(CH3)3+, when X is O, R3 is (CH2), and Y is N(CH3)3+. 

    PNG
    media_image2.png
    179
    446
    media_image2.png
    Greyscale

Therefore, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made, since it is held to be a prima facie case of obviousness since a person of ordinary skill in the art would have recognized the interchangeability of the element (i.e. functional group) shown in the prior art for the corresponding element disclosed in the specification wherein the side chains syntheses merely done by routine experimentation. Caterpillar Inc. v. Deere & Co., 224 F.3d 1374, 56 USPQ2d 1305 (Fed. Cir. 2000). 
Furthermore it would have been obvious to one ordinary skill in the art to have substituted R6 (C12 alkyl) with its homologues like C1-C10 alkyl group, because characteristics normally possessed by members of homologous series are principally the same, and vary but gradually from member to member; chemists knowing properties of one member of series would in general know what to expect in adjacent member, see In re Henze, 85 USPQ 261.

9.	Claim 10 is  rejected under 35 U.S.C. 103 as being unpatentable Che et al. (CN 103288672; machine translation; hereinafter “Che”) in view of Zielinski et al. (Synthesis of new quaternary ammonium salts organophilization of fillers for polymeric nanocomposites, Zakl. Technol. Org., Wydz. Chem., Politech. Wroclawska, Wroclaw, Pol.  Chemik (2007, 60(7/8), cited in IDS; hereinafter “Zielinski”) as applied to claim 1 above, and further in view of  Boscia et al. (Aza-Michael Mono-addition Using Acidic Alumina under Solventless Conditions, Molecules 2016, 21, 815; hereinafter “Boscia”). 
Regarding claim 10: The disclosure of Zielinski or Che is adequately set forth in paragraphs 8 above and is incorporated herein by reference. Che or Zielinski does not expressly teach R1 is the unsubstituted or substituted linear C5-C30 alkenyl group with  at least one trans or cis double bond.
	However, Bosica teaches aza-Michael reactions between primary aliphatic and aromatic amines and various Michael acceptors under environmentally-friendly solventless conditions using acidic alumina as a heterogeneous catalyst to selectively obtain the corresponding mono-adducts in high yields (Page 1/11, Abstract, lines 104), wherein alkyl amine is a C2-C8 alkenyl group with at least one trans or cis double bond (Page 2/11, Table 1, Entry 5) or alkyl amine is an ether moiety (Page 2/11, Table 1, Entry 11) with benefit of providing bi-functional amines which gave the mono-adducts in good to excellent yields (Page 2/11, Table 1).

    PNG
    media_image3.png
    207
    600
    media_image3.png
    Greyscale

In an analogous art of aza-Michael reactions, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the alkyl amine as starting material in aza-Michael reactions by Che or  Zielinski, so as to include unsubstituted or substituted linear C5-C30 alkenyl group with  at least one trans or cis double bond as taught by Bosica, and would have been motivated to do so with reasonable expectation that this would result in providing bi-functional amines which give the mono-adducts in good to excellent yields as suggested by Bosica (Page 2/11, Table 1). 
prima facie case of obviousness since a person of ordinary skill in the art would have recognized the interchangeability of the element (i.e. functional group) shown in the prior art for the corresponding element disclosed in the specification wherein the side chains syntheses merely done by routine experimentation.

Response to Arguments
10.	Applicant’s arguments with respect to claims 1-4, 7-10 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner Information
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
04/13/2021